Citation Nr: 1801026	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected diabetes mellitus, type II, and lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Montgomery, Alabama currently has jurisdiction over this matter. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claim.  

In its August 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  The reason for the denial was the absence of any signs of deficits or diagnosis for the upper extremities.  The Veteran submitted private medical records in March 2012, which included a treatment note referring to nerve conduction studies from 2010 indicating mild generalized peripheral neuropathy.  In its February 2014 statement of the case (SOC) the RO noted these records did not include a diagnosis for the upper extremities.  Subsequent to the Veteran's substantial appeal in March 2014, VA received a private examination report from June 2010 indicating the Veteran presented abnormal sensory pinwheel in the upper extremities.  Likewise, in a treatment note received in May 2014, the physical findings indicate the Veteran had decreased grip strength bilaterally, and decreased sensation in his fingers and hands.  

While the Board recognizes the Veteran underwent a VA examination in April 2010, it finds the Veteran has submitted sufficient credible evidence that warrants a new VA examination to determine whether the Veteran has a current diagnosis of upper extremity peripheral neuropathy, and if so, whether the current condition is etiologically related to his service-connected diabetes mellitus, type II.  The Board also notes that in a September 2010 statement, the Veteran asserted his peripheral neuropathy could also be due to his service-connected lumbosacral strain.  As such, the examiner must consider this when issuing a medical opinion.  

Briefly, the Board notes a February 2017 VA internal memo shows VA sent the Veteran's representative, the Alabama Department of Veterans Affairs, to complete and return a VA Form 646.  However the completed form lists the American Legion as the Veteran's representative.  As the Board is unaware of a power of attorney naming the American Legion as the Veteran's representative, the RO should clarify who is the current representative.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Clarify which service organization is the current representative for the Veteran and send proper notice to that representative. 

3.  Afford the Veteran a VA examination to assess whether bilateral upper extremity peripheral neuropathy is present.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's upper extremity peripheral neuropathy originated in service or is otherwise etiologically related to service.  The examiner should also state whether any degree of the peripheral neuropathy was at least as likely as not (a 50 percent probability or greater) caused, aggravated, or is otherwise related to the Veteran's service-connected diabetes and/or lumbosacral sprain.  

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




